Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 10/22/2021 in reply to the Office action of 07/22/2021 has been entered. Claims 1, 23 and 32 are amended. Claims 11-13 and 26 are cancelled. The IDS of 10/06/2021 has been considered.
Claims 1-4, 6-10, 14-19, 22-25, 27-30, and 32 are pending and examined.

Withdrawn Rejections and Objections
The 112(a) regarding enablement and 101 rejections to the claims have been withdrawn in view of Applicant’s amendment to the claims. The 102 rejections to the claims as anticipated by Lee et al or Farinho et al has been withdrawn upon further consideration. 
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment to the claims and/or upon further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is indefinite for depending upon the cancelled claim 26. In the interest of compact prosecution, the claim is considered to depend from claim 25. Claim 28 does not obviate the rejection. 

Claim Rejections - 35 USC § 112
Claims 1-4, 6-10, 14-19, 22-25, 27-30, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 07/22/2021. Applicant’s arguments filed 10/22/2021 have been considered but are not deemed persuasive. 
Applicant’s representative submits that claim 1 is amended according to the telephonic interview of 10/12/2021. However, amended claim 1 (and dependents) recites  a Brassica oleracea comprises a first introgressed allele or a second introgressed allele on chromosome 3, wherein the allele is described by a single marker locus (SEQ ID NO: 2-15 or 16) with 121 nucleotides in length. No deposit Brassica oleracea MYCOCLP chromosome 3 segment that confers downy mildew resistance is recited in claim 1. Nor that the claim requires the segment to comprise a first allele that is flanked by the markers SEQ ID NO: 2 and SEQ ID NO: 3, and the second allele is flanked by the markers SEQ ID NO: 4 and SEQ ID NO: 16. Therefore, there is a substantial variation expected within the genus of cultivated Brassica oleracea plants including broccoli, cauliflower and cabbage that share SEQ ID NO: 2-15 or 16.  In addition, Singh et al (Journal of Horticultural Science and Biotechnology (2012)) provided the IDS of 10/06/2021 indicate that markers linked to genes that provide downy mildew resistance caused by H. parasitica in broccoli cannot be used for downy mildew resistance breeding or detect the resistance in cauliflower due to the genetic variations in broccoli and cauliflower (paragraph bridging pages 137 and 138; pages 140-141). The markers of SEQ ID NO: 2-16 are from the cauliflower strain MYCOCLP that comprises the two downy mildew resistance QTLs on chromosome 3. The claimed Brassica oleracea plants including cauliflower, cabbage, broccoli, brussels and kale. The specification does not describe a single broccoli, cabbage or kale plant comprising an introgressed segment comprising marker locus of SEQ ID NO: 2-15 or 16 and having downy mildew resistance. Therefore, the specification does not describe a representative species of the genus of Brassica oleracea plants including cauliflower, cabbage, broccoli, brussels and kale; seed that produces said plant having an introgression from chromosome 3 of Brassica oleracea MYCOCLP comprising a marker locus of SEQ ID NO: 2-15 or 16 that confers resistance to downy mildew, or plant part thereof. 
Brassica olerancea plants having an introgressed first and/or second allele from of Brassica oleracea MYCOCLP chromosome 3 that confers resistance to downy mildew to curd or head of said plant, wherein the introgressed allele comprises SEQ ID NO: 2-15 or 16. The structure and the composition of the first and the second introgressed alleles that confer resistance to a curd or head downy mildew are also unknown. Furthermore, the specification does not describe markers to identify or select downy mildew resistant in non-cauliflower plants comprising first allele and/or second allele that confers downy mildew resistance. 
Therefore, since the specification fails to sufficiently describe the genus of Brassica oleracea plants comprising an introgressed undescribed first and/or second alleles as broadly claimed, claims drawn to methods that use said plants to produce further generation plants, seeds or plant parts, or to produce food or feed are similarly not described.
Therefore, for all the reasons discussed above and in the last Office action the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.
	
				35 USC 102 Rejection
Claims 1-2, 6-10, 23, 25 and 32 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by Jensen et al ( Plant Pathology (1999)4(5), pages 604-612; Applicant’s IDS). Claims 6-7 and 25 that depend from claim 1 were inadvertently omitted in the 
Applicant asserts that the amendment to the claims to recite SEQ ID NO: 2-15 or 16 the marker locus obviates the rejection. This is not found persuasive because each of the markers of SEQ ID NO: 2-16 is only 121 nucleotides in length and is insufficient to distinguish the claimed plant/seed or part thereof from the prior art downy mildew resistant cauliflower plants. 
Jensen et al teach adult Brassica oleracea plant of a cultivated variety having resistance to downy mildew produced from cross between downy mildew resistant cauliflower and downy mildew susceptible cauliflower plants, wherein the progeny plants from the cross show specific resistance in curd (page 610, column 2, paragraph 2). The specification states that MYCOCLP is a cauliflower strain which comprises downy mildew resistance QTLs on chromosome 3.  Given that, Jensen et al disclose an adult cauliflower plant having resistance to downy mildew, with resistance specificity in curd, the Examiner is unable to distinguish the claimed plant having an introgressed first and/or second allele in chromosome 3 because the genetic structure recited in the claims (one of SEQ ID NO: 2-15 or 16) is only 121 nucleotides in length to distinguish the undescribed alleles on chromosome 3 of the instant claims. Applicant argues that claims 23 and 32 are amended to recite the plant comprises first allele or second allele. However, no allele is described in the specification. Jensen et al teach cauliflower plants having resistance to downy mildew as result of an introgressed 
While the 102/103 rejection is also applicable to the product and product by process claims, the 102 analysis part is stated below. 
Since the claims do not recite sufficient specific morphological and/or physiological characteristics that would distinguish the claimed plant, the claimed invention is deemed to be anticipated by or obvious over the prior art. MPEP states "(w)here the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Double Patenting
Claims 1-4, 6-10, 14-19, 22-25, 27-30, and 32 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,743,499 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the application and the issued patent are drawn to a cultivated Brassica oleracea plant having an introgressed first allele and second allele from chromosome 3 of Brassica oleracea MYCOCLP, wherein the first allele is flanked by and included the markers SEQ ID NO: 2 and SEQ .
Applicant states his intention to file the terminal disclaimer after allowable claims are indicated. However, Applicant’s intention to file a terminal disclaimer does not obviate the rejection. The rejection can be obviated by filing a proper terminal disclaimer.
Remarks
No claim is allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao et al (Theor Appl Genet (2007)115:277-287; Applicant’s IDS) who teach identification of high-density Brassica oleracea linkage map. Afrin et al (Molecular Biology Reports (2018) Vol. 45:773-785) who teach Brassica oleracea resistance QTL on chromosome 3.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662